Citation Nr: 0325415	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of low back 
strain.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The available service personnel records indicate that the 
appellant was ordered to report for initial active duty 
training (ADT) on August 15, 1995 for approximately 22 weeks 
into March 1996.  There are suggestions on file that he has 
continued in the Reserve and may have had additional ADT of 
inactive duty for training (INADT).  This needs to be 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the No. Little Rock, Arkansas 
Regional Office (RO).  


REMAND

For the reasons discussed below, the Board finds that further 
development must be completed before proceeding with the 
disposition of this appeal.  

The appellant contends that he presently suffers from 
residuals of low back strain that are related to active 
training.  Available service personnel records indicate that 
he was ordered to report for initial ADT beginning on August 
15, 1995 and ending March 29, 1996.  He appears to have had 
additional duty.  The exact dates of his ADT/INADT have not 
been verified.  A document from the Office of the Adjutant 
General of the Arkansas National Guard is of record and 
indicates that he was discharged honorably from the Army 
National Guard and as a reservist on September 28, 2000.  

Information regarding the character, and date, of the 
appellant's discharge from active duty training as well as 
any outstanding service medical records from that period of 
service have not been obtained and associated with the claims 
folder.  

It appears that the appellant, at one time, submitted his 
medical records to the RO, but that they were returned to the 
appellant as he was not yet out of the Reserve.  There has 
been no clear attempt to obtain those documents again for 
association with the claims file.  There is no evidence in 
the claims file to suggest that the RO made direct inquiry to 
National Personnel Records Center (NPRC) with respect to the 
appellant's medical record.  Further development, therefore, 
is warranted in order to locate all available service medical 
records.

It is also noted that at the hearing on appeal, the veteran 
reported that he had undergone some treatment at the Memphis 
VA medical center in about April 2000.  Records of this 
treatment should be obtained and associated with the claims 
folder.

Additionally, the record reveals that the RO failed to advise 
the appellant of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), signed into law in November 
2000, during the pendency of this appeal.  While the RO has 
provided most pertinent laws and regulations, specific notice 
as to the issues has not been fully accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002).

In this case, none of the RO's post November 2000 
correspondence to the appellant specifically addresses the 
VCAA notice and duty to assist provisions as they pertain to 
the service connection issue currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, supra.  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans et. al v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Based on this decision, the Board cannot rectify this 
problem.

Accordingly, while the Board regrets the delay, the 
appellant's claim is REMANDED to the RO for the following 
action:

1.  The RO should furnish the appellant 
and his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the service connection claim 
currently on appeal.  The letter should 
include specific notice as to the type of 
evidence necessary to substantiate the 
claim.  No reference should be made to 
the evidence being received within 30 
days.

Specifically, the notice must advise the 
appellant that evidence needed to 
substantiate his claim of entitlement to 
service connection for low back 
disability is competent evidence of a 
current disability (a medical diagnosis), 
of incurrence or aggravation of a disease 
or injury in service (lay or medical 
evidence) and of a nexus between the in-
service disease or injury and the current 
disability (medical evidence).  The nexus 
requirement may be satisfied by a 
presumption that certain diseases 
manifesting themselves within certain 
prescribed periods are related to 
service.  Also the requisite link between 
a current disability and military service 
may be established, in the absence of 
medical evidence that does so, by medical 
evidence that the appellant incurred a 
chronic disorder in service and currently 
has the same chronic disorder, or by 
medical evidence that links a current 
disability to symptoms that began in 
service and continued to the present. 

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the 
disabilities under consideration that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  The RO should contact the National 
Personnel Records Center, or, if 
necessary, the service department and 
verify all periods of active duty, 
including active duty for training, 
performed by the appellant during his 
duty in the Army National Guard, and the 
character of such service.  A complete 
copy of the appellant's service personnel 
records, including any DD-214s that may 
be available, should be obtained and 
associated with claims file.  

3.  The RO should request the appellant's 
service medical records from NPRC or any 
other appropriate organization to obtain 
any National Guard medical records that 
may be available; and associate them with 
the claims folder.  A copy of the 
proceedings of any physical evaluation 
board (PEB), including all medical 
records supporting the findings of the 
PEB, conducted in association with the 
appellant's separation from the reserve 
component in September 2000 should be 
obtained.  The measures undertaken should 
be specifically recorded.  In the event 
that records are unavailable, this should 
be noted in writing in the claims folder.  
The RO should request any such 
organization to state in writing whether 
it has searched all applicable secondary 
sources for documentation of any relevant 
treatment the appellant may have received 
during National Guard active duty 
training beginning in August 1995.  If 
any such organization has not searched 
alternative sources, the reason should be 
stated for the record. 

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  Further, notice should 
include an indication of the need for 
available records.  Also the RO should 
obtain any records available from 
reported treatment at the Memphis VA 
medical center in April 2000.  Private or 
other medical records reported to show 
continuing treatment should also be 
obtained.

5.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded examination to 
more accurately determine the exact 
nature and etiology of any current low 
back disability, and the extent, if any, 
to which any pathology now present is 
related to service.  The examiner should 
elicit from the appellant a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  

Complete diagnoses should be provided.  
On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a low back disability 
is attributable to any disease or injury 
suffered during his service, intercurrent 
causes, or to a combination of such 
causes or to some other cause or causes.  

If the appellant does not currently have 
a low back disability, which could be 
regarded as having been incurred in or 
aggravated while the appellant was in 
service, the examiner must specifically 
indicate so.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed 
(to include discussion of specific 
evidence of record, such as the service 
medical records).  Send the claims folder 
to the examiner for review.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the appellant and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

7.  The appellant must also be issued the 
notice required by 38 U.S.C.A. § 5103(a).  
The notice must advise the appellant that 
he has one year to submit the evidence 
needed to substantiate his claim, or to 
identify for VA the custodians of such 
evidence so that VA may attempt to obtain 
it or otherwise indicate in writing that 
there is no additional evidence he wishes 
to have considered.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



